DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Claims 1-6 and 13-20 in the reply filed on 11/29/22 is acknowledged.  The traversal is on the ground(s) that “Applicant notes that both Species 1 and Species 2 include the special technical features of including a cascaded active region structure disposed between the first and second reflectors. Thus, search and examination of both Species 1 and Species 2 can be made without serious burden. Therefore, the Restriction is improper.” (see last paragraph on page 1 of 11/29/22 Remarks) This is not found persuasive because the different species include mutually exclusive cascade active region structures including various configurations of tunnel junction (i.e. a tunnel junction with oxide confinement and a buried tunnel junction without oxide confinement) and searching these structurally different configurations of tunnel junction creates serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/22.
Claim 19 is also withdrawn from further consideration because it recites a buried tunnel junction directed to non-elected species 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 13, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Ghosh et al. (US PG Pub 2017/0256915 A1).
Regarding claim 1, Ghosh discloses a vertical-cavity surface-emitting laser (VCSEL) (400, FIG. 4, [0045]) comprising: a mesa structure (“a mesa is partially etched into the bottom DBR mirror 402,” [0046]) disposed on a substrate (a substrate where 402 is disposed on, FIG. 4), the mesa structure defining an emission axis of the VCSEL (FIG. 4), the mesa structure comprising: 
a first reflector (402, FIG. 4, [0046]), 
a second reflector (404, FIG. 4), and 
a cascaded active region structure (403, FIG. 4, [0045]) disposed between the first reflector and the second reflector, wherein the cascaded active region structure comprises a plurality of cascaded active region layers (multiple stages comprising 405/406/410, FIG. 4) disposed along the emission axis, wherein each of the cascade active region layers comprises: 
an active region (405, FIG. 4, [0045]-[0046]) comprising Multiple Quantum well and/or dots Layers (MQLs), 
a tunnel junction (410, FIG. 4, [0045]-[0046]) aligned with the emission axis, and 
an oxide confinement layer (406, FIG. 4, where 406 is an oxidized semiconductor layer forming a current aperture, [0045]-[0046] and also see claim 22), the oxide confinement layer being disposed between the tunnel junction and MQLs, and having an electrical current aperture defined therein (FIG. 4); 
wherein the mesa structure defines an optical window (FIG. 4) through which the VCSEL is configured to emit light.
Regarding claim 4, Ghosh discloses each of the plurality of cascaded active region layers is connected to an adjacent active cascade region layer via a tunnel junction (FIG. 4).
Regarding claim 6, Ghosh discloses the first reflector and the second reflector are Distributed Bragg Reflectors ([0046]).
Regarding claim 13, Ghosh discloses a VCSEL array (1841, FIG. 18, [0077]) comprising: a plurality of VCSELs (1829, FIG. 18, see rejection to claim 1 above), wherein each of the plurality of VCSELs is disposed an array distance, d, away from an adjacent VCSEL of the plurality of VCSELs, the array distance being a distance defined from a first point on the at least one contact of a first VCSEL of the plurality of VCSELs to a corresponding first point on the at least one contact of an adjacent VCSEL of the plurality of VCSELs (it’s implicitly taught by the plurality of VCSELs 1829 being disposed at a distance away from an adjacent VCSEL, FIG. 18).
Regarding claim 18, Ghosh discloses each of the plurality of cascaded active region layers of each of the plurality of VCSELs is connected to an adjacent cascaded active region layer via a tunnel junction (FIG. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of Cheng et al. (US PG Pub 2004/0096996 A1).
Regarding claim 2, Ghosh has disclosed the VCSEL outlined in the rejection to claim 1 above except a first current spreading layer and a second current spreading layer, wherein the first current spreading layer is disposed between the first reflector and the cascaded active region structure, and the second current spreading layer is disposed between the cascaded active region structure and the second reflector. Cheng discloses a first current spreading layer and a second current spreading layer (260/280, FIG. 14, where 260/280 provide current spreading and function as a current spreading layer, [0110]-[0111] and [0113]), wherein the first current spreading layer is disposed between the first reflector (252, FIG. 14, [0109]) and the cascaded active region structure (266, FIG. 14, [0110]), and the second current spreading layer is disposed between the cascaded active region structure and the second reflector (258, FIG. 14, [0109]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Ghosh with the first current spreading layer and the second current spreading layer positioned within the VCSEL as claimed as taught by Cheng in order to obtain uniform current to each of the cascade active region structures.
Regarding claim 3, Ghosh discloses each of the plurality of cascaded active region layers is connected in sequence with another of the plurality of cascaded active region layers (FIG. 4).
Regarding claims 16-17, same rejections as applied to claims 2-3 are maintained.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of CARSON et al. (US PG Pub 2020/0335942 A1).
Regarding claim 5, Ghosh has disclosed the VCSEL outlined in the rejection to claim 1 above except the plurality of cascaded active region layers comprises: (i) a first cascaded active region layer comprising a first active region and (ii) a second cascaded active region layer comprising a second active region, and at least one of (a) the first active region is comprised of at least one different material than the second active region; (b) the first active region is doped differently than the second active region; or (c) the first active region is comprised of a different number of layers of VCSEL gain media in the MQLs than the second active region. CARSON discloses the plurality of cascaded active region layers (FIG. 10b, [0086]) comprises: (i) a first cascaded active region layer comprising a first active region (a lower 106, FIG. 10b, [0082]) and (ii) a second cascaded active region layer comprising a second active region (an upper 106, FIG. 10b, [0082]), and at least one of (a) the first active region is comprised of at least one different material than the second active region (“Each active region MQW can be made of the same or different bandgap MQW,” [0083]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cascade active region structure of Ghosh with the first active region being comprised of at least one different material than the second active region as taught by CARSON in order to allow a broader temperature range by having each active region have a different gain offset ([0083] of CARSON).
Regarding claim 20, same rejection as applied to claim 5 is maintained.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of WANG et al. (US PG Pub 2020/0321755 A1).
Regarding claim 14, Ghosh has disclosed the VCSEL outlined in the rejection to claim 13 above except the array distance, d, is in the range of 30-50 microns. WANG discloses a VCSEL array (100, FIG. 8, [0074]) comprising a plurality of VCSEL elements (10, FIG. 8, [0074]), wherein the VCSEL elements 10 of the VCSEL array 100 generally have an interval distance between each two elements in the range of 18 microns to 200 microns (preferably 40 microns to 100 microns), while the interval distances between the VCSEL elements 10 in the vicinity of the center portion 101 and/or at the center portion 101 are greater than the interval distances between the VCSEL elements 10 close to the peripheral edge portion 102 ([0053]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL array of Ghosh with the array distance, d, is in the range of 30-50 microns as taught by WANG in order to obtain an output-programmed VCSEL array which is capable of achieving desirable output properties by arranging the VCSEL elements thereof in a programmed pattern ([0009] of WANG).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al.
Regarding claim 15, Ghosh has disclosed the VCSEL outlined in the rejection to claim 13 above except the array distance is larger than a VCSEL dimension element. However, it’s within one of ordinary skill in the art to modify a spacing between adjacent VCSELs in a VCSEL array in order to obtain desired output pattern. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array distance of Ghosh to be larger than a VCSEL dimension element in order to obtain desired output pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ledentsov et al. (US PG Pub 2002/0186726 A1) discloses a VCSEL (FIG. 1) comprising a cascade structure including tunnel junctions ([0041]) and oxide confinement layers (103, FIG. 1) bounded by a first current spreading layer (104, FIG. 1) and a second current spreading layer (112, FIG. 1), but fails to disclose a cascaded active region structure comprising a plurality of MQW.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828